J-A02028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.D.                                     :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
              v.                         :
                                         :
C.T.                                     :
                                         :
                   Appellant             :
                                         :
                                         :   No. 1250 WDA 2017

                 Appeal from the Order Dated July 14, 2017
 In the Court of Common Pleas of Allegheny County Family Court at No(s):
                             FD13-004954-009


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

JUDGMENT ORDER BY OLSON, J.:                      FILED JANUARY 18, 2018

       Appellant, C.T. (Mother), appeals from the July 14, 2017 order that

denied Mother’s relocation to North Carolina with the five-year-old daughter

she parents with D.D. (Father). After careful review, we are constrained to

dismiss this appeal.

       Generally, appellate briefs are required to conform to the Rules of

Appellant Procedure.   See Pa.R.A.P. 2101.     “This Court may … dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,

1211 (Pa. Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa.

2011).   Our rules require that the statement of questions involved “must

state concisely the issues to resolved” and the argument section of an

appellant’s brief shall include “such discussion and citation of authorities as

are deemed pertinent.” Pa.R.A.P. 2116(a), 2119(a).
J-A02028-18



     In this case, Mother appears to allege that the trial court erred in

treating this matter as a relocation case and, furthermore, incorrectly

determined that Father possessed custody rights with respect to the couple’s

child. See Mother’s Brief at 1, 5. However, Mother’s statement of questions

involved is incoherent and her one-page argument contains nothing more

than conclusory assertions, without any development or explanation as to

why or how the trial court erred.    It is axiomatic that this Court will not

consider issues where the appellant has not developed her contentions in

any meaningful way.      In re Estate of Whitley, 50 A.3d 203, 209 (Pa.

Super. 2012), appeal denied, 69 A.3d 303 (Pa. 2013). Furthermore, “[t]his

Court will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)

(citation omitted), appeal denied, 29 A.3d 796 (Pa. 2011).

     Based on the foregoing, we are compelled to conclude that the defects

in Mother’s brief are substantial and preclude this Court from conducting any

meaningful appellate review. Accordingly, we elect to exercise our discretion

pursuant to Rule 2101 and dismiss this appeal.

     Appeal dismissed.




                                    -2-
J-A02028-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2018




                          -3-